In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-298V
                                          UNPUBLISHED


    SONYA SIMS-CALDWELL,                                        Chief Special Master Corcoran

                         Petitioner,
    v.                                                          Filed: August 11, 2021

    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                             Stipulation on Damages; Influenza
                                                                (Flu); Guillain-Barré syndrome
                         Respondent.                            (GBS).


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

       On February 25, 2019, Sonya Sims-Caldwell filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome (“GBS”)
following her receipt of an influenza (“flu”) vaccination on or about November 24, 2017.
Petition at 1; Stipulation filed August 10, 2021, ¶¶ 1-4.

        On May 7, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for GBS. ECF No. 36. On August 10, 2021, the parties filed the attached
joint stipulation, which states that a decision should be entered awarding compensation.
I find the stipulation reasonable and adopt it as my decision awarding damages, on the
terms set forth therein.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum of $195,243.06 (which amount includes $5,700.00 for Year
                One Life Care Plan expenses, $7,393.06 for past unreimbursable
                expenses, and $182,500.00 for past and future pain and suffering) in the
                form of a check payable to Petitioner. Stipulation at ¶ 9.

            •   An amount sufficient to purchase the annuity contract described in
                paragraph 11 in the Stipulation, paid to the life insurance company
                from which the annuity will be purchased (the “Life Insurance
                Company”). Stipulation at ¶ 9.

      The above amounts represent compensation for all items of damages that would
be available under Section 15(a). Id.

       I approve the requested amounts for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

        IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

SONY A SIMS-CALDWELL,                          )
                                               )
               Petitioner,                     )     No. 19-298V
                                               )     Chief Special Master
       V.                                      )     Brian H. Corcoran
                                               )     SPU
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
               Respondent.                     )
_______________                                )

                                            STIPULATION

The parties hereby stipulate to the following matters:

        I. Sonya Sims-Caldwell ("petitioner") filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U .S.C. § 300aa-I Oto 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § I 00.3(a).

       2. Petitioner received a flu vaccine on or about November 24, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner sustained the first symptom or manifestation of onset of Guillain-Barre

syndrome ("GBS"), within the Table time period following her flu vaccination.

       5. Petitioner experienced the residual effects of her injury for more than six months.

       6. There is not a preponderance of evidence demonstrating that petitioner's condition is

due to a factor unrelated to vaccination.

       7. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
       8. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine Act

for her GBS. Therefore, a decision should be entered awarding the compensation described in

Paragraph 9 of this stipulation.

       9. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U .S.C. § 300aa-21 (a)(l ), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       a) A lump sum of $195,243.06 (which amount includes $5,700.00 for Year One Life Care
          Plan expenses, $7,393.06 for past unreimbursable expenses, and $182,150.00 for past
          and future pain and suffering) in the form of a check payable to petitioner; and

       b) An amount sufficient to purchase the annuity contract described in paragraph 11
          below, paid to the life insurance company from which the annuity will be purchased
          (the "Life Insurance Company").

The above amounts represent compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

        10. The Life Insurance Company must have a minimum of $250,000,000 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the following ratings from two of the following rating organizations:

       a.     A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

       b.     Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aal, or Aaa;

       c.     Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
              AA+, or AAA;

       d.     Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
              AA-, AA, AA+, or AAA.




                                                  2
       11. The Secretary of Health and Human Services agrees to purchase an annuity contract'

from the Life Insurance Company for the benefit of petitioner, pursuant to which the Life

Insurance Company will agree to make payments periodically to petitioner for the following item

of compensation:

       For future unreimbursable home care expenses, beginning on the anniversary of the date
       of judgment, an annual amount of $5,700.00 to be paid up to the anniversary of the date
       of judgment in 2025; then, beginning on the anniversary of the date of judgment in the
       year 2025, an annual amount of $9,500.00 to be paid up to the anniversary of the date of
       judgment in 2035; then on the anniversary of the date of judgment in the year 2035, an
       annual amount of $11,856.00 to be paid for the remainder of Sonya Sims-Caldwell's life,
       all amounts increase at the rate of three percent (3 %), compounded annually from the
       date of judgment.

At the sole discretion of the Secretary of Health and Human Services, the periodic payments may

be provided to petitioner in monthly, quarterly, annual, or other installments. The "annual

amounts" set forth above describe only the total yearly sum to be paid to petitioner and do not

require that the payment be made in one annual installment. Petitioner will continue to receive

the annuity payments from the Life Insurance Company only so long as she is alive at the time

that a particular payment is due. Written notice to the Secretary of Health and Human Services

and the Life Insurance Company shall be provided within twenty (20) days of petitioner's death.

        12. The annuity contract will be owned solely and exclusively by the Secretary of Health

and Human Services and will be purchased as soon as practicable following the entry of a

judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary

of Health and Human Services and the United States of America are not responsible for the

payment of any sums other than the amounts set forth in paragraph 9 herein and the amounts

awarded pursuant to paragraph 13 herein, and that they do not guarantee or insure any of the



1
  To satisfy the conditions set forth herein, in respondent's discretion, respondent may purchase
one or more annuity contracts from one or more life insurance companies.

                                                3
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and

Human Services and the United States of America are released from any and all obligations with

respect to future annuity payments.

        13 . As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)(I ), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        14. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U .S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        15. Payment made pursuant to paragraph 9 and any amounts awarded pursuant to

paragraph 13 of this Stipulation will be made in accordance with 42 U.S.C . § 300aa-15(i),

subject to the availability of sufficient statutory funds .

        16. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        17. In return for the payments described in paragraphs 9 and 13, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors and/or



                                                    4
assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-l0 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about November 24, 20 I 7, as alleged by petitioner in a petition for vaccine compensation filed

on or about February 25, 20 I 9, in the United States Court of Federal Claims as petition No. I 9-

298V.

        I 8. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        19. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        20. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 13 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to amount of



                                                  5
damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

       21. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in

this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Injury Compensation Program System of Records, No. 09-15-0056.

       22. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I

I

I

I

I

I

I

I

I

I

I

I

I

I

I



                                                  6
                                                                       -----·---~ - - -   -,

I
'
·j   Respectfully submitted,

     PETITIONER:




     ATTORNEY OF RECORD FOR                    AUTI IOIUZED REPRESENTATIVE
     PE                                        OF THE ATTORNEY GENERAL:



                          TOALE, ESQUIRE       HEATJ-IER L. PEARLMAN
     Mag o Ch . opher & Toale, PA              Deputy Director
     160       m Street, Suite 710             Torts Branch
     Sarasota.. Ft 34236                       Civil Division
     (888) 952-5242                            U. S. Department of Justice
     atoale@mctlaw.com                         P. 0. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146


     AUTHORIZED REPRESENTATIVE OF              ATTORNEY OF RECORD FOR
     THE SECRETARY OF HEAL TH AND              RESPONDENT:
     HUMAN SERVICES:
                                               ~ 4 wo.JLJ